Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 3/2/22 is acknowledged.  Claims 4-8, 11-13, 15-18, 21, 23-24, 28, and 31-39 were canceled.  Claims 1-3, 9-10, 14, 19-20, 22, 25-27 and 29-30 are pending and are under examination. 
Response to Reply
Claim Rejections - 35 USC § 112
In response to applicant’s arguments with regard to the prior rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the Office respectfully disagrees for the following reasons: the specification does not provide a clear indication of what is regarded as constituting a material change in the basic and novel characteristics of the invention, and applicant has not met the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.  See MPEP 2111.03(III).  Thus, the prior rejection is maintained, see below. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9-10, 14, 19-20, 22, 25-27 and 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim language, “consists essentially of,” in claims 1 and 10 does not appear to be subject matter that is supported in the application as filed.  While applicant cites paragraph [0036] of applicant’s specification, which recites, “the terms "comprising" or "comprises" have their conventional meaning throughout this application and imply that the agent or composition must have the essential features or components listed, but that others may be present in addition. The term `comprising` includes as a preferred subset "consisting essentially of" which means that the composition has the components listed without other features or components being present,” this paragraph does not provide adequate support to indicate that the claim is limited to the solid support and dye in claim 1; or solid support, dye and one or more nucleic acid stabilization chemicals in claim 10 because the application as filed does not clearly indicate what is regarded as constituting a material change in the basic and novel characteristics of the invention.  See MPEP 2163(II.A.1.).  For example, claim 10 exemplifies how additional elements, such as the “one or more nucleic acid stabilization chemicals” would not materially change the characteristics of applicant’s claimed invention of claim 1.  Thus, additional elements would also not materially change the characteristics of applicant’s claimed invention of claim 10.  For examination purposes, absent a clear indication in the specification or claims of what the basic and novel characteristics are, consisting essentially of will be construed as equivalent to “comprising”. 
Claim Interpretation of 35 USC 112(f)
See paragraphs 9-11 of the prior Office Action filed 7/1/21.
Prior Art Rejections
The prior art rejections are maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-10, 14, 22, 25-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US Pub. No. 2003/0211618, previously cited).
As to claim 1, Patel discloses an indicator for confirming successful ethylene oxide (EtO) exposure wherein said indicator consists essentially of a solid support (e.g., polymeric binder, [0043] et seq.) and a dye (e.g., isomeric indicator, [0043] et seq.), wherein the dye is selected from the group consisting of: bromothymol blue (e.g., [0064] et seq.).  While Patel discloses essentially one layer comprising two components, a binder and an indicator, Patel does not specifically disclose “to form a chemical bond between the dye and the solid support”.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, for Patel to form the claimed bond because Patel discloses the same claimed solid support and dye, and thus, the claimed property must be necessarily present in Patel’s indicator.  See MPEP 2112.01.  
As to claims 2 and 3, Patel discloses the binder is made of a wide variety of polymeric materials in e.g., [0022] et seq. 
As to claim 9, see e.g., [0021] et seq. of Patel. 
As to claims 10 and 14, see claim 1 above and e.g., [0071] et seq. for the one or more nucleic acid stabilization chemicals. 
As to claim 22, Patel discloses a label comprising an indicator (e.g., [0049] et seq.) and an adhesive for attachment to an article (e.g., [0044] et seq.).  
As to claims 25, 26 and 29, Patel teaches a method to confirm successful EtO exposure comprising exposing an article to EtO for a defined period of time, wherein the article comprises the indicator of claim 1.  See e.g., [0110] et seq. 
As to claims 27 and 30, these are considered functional and/or intended use claim language.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Harvey et al. (“Harvey,” US Pub. No. 2014/0000392, previously cited)
See Patel supra.
As to claims 19 and 20, Patel does not specifically disclose a guanidinium salt as the chaotrope.  Harvey discloses in e.g., [0008], "chaotropic salts" include any substance capable of altering the secondary, tertiary, or quaternary structure of biomolecules in aqueous solution, but leaves the primary structure intact.) Preferably, a chaotropic salt is said to inactivate any nucleic acid amplification inhibitors present in the biological source, by precipitation, by inducing the inhibitor to irreversibly bind to the matrix, or by causing substantially irreversible denaturation of the inhibitor. Suitable chaotropic salts include guanidinium salts such as guanidine isothiocyanate, guanidine thiocyanate, guanidine hydrochloride, sodium iodide, sodium perchlorate, potassium iodide, sodium isothiocyanate, urea, or combinations thereof.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a guanidinium salt because it would be desirable to have a substance capable of altering the secondary, tertiary, or quaternary structure of biomolecules in aqueous solution, but leaves the primary structure intact (e.g., [0008] of Harvey). 
Response to Arguments
Applicant's arguments filed 3/2/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument:
First, if it “would have been obvious ... to form the claimed bond”, as alleged by the Examiner, then the claimed bond clearly is not present in Patel’s compositions, which contradicts the Examiner’s assertion that the claimed bond “must be necessarily present”—i.e., inherent—in Patel’s indicator.
In other words, if Patel’s indicator featured a “necessarily present” chemical bond between the substrate and indicator, then there would have been no need for the Examiner to assert that it would have been obvious for a person of ordinary skill in the art to have modified Patel’s compositions by “form[ing] the claimed bond.”
For this reason alone, the rejection is improper, and should be withdrawn.”
The Office respectfully disagrees.  The inherent teaching of a prior art reference, a question of face, arises both in the context of anticipation and obviousness.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function (or property or characteristic) is not explicitly disclosed by the reference, the examiner may make a rejection under 103.  Furthermore, in relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the prior art.  The burden then shifts to applicant to prove that the prior art reference does not necessarily possess the claimed function (or property or characteristic).  See MPEP 2112.  Patel teaches the claimed ethylene oxide indicator because Patel explicitly teaches in [0081], an indicator for ethylene oxide can be used for steam sterilization indicators.  Patel teaches the claimed solid support because Patel explicitly teaches in [0043], a polymeric binder, such as cellulose ([0022]).  Patel teaches the claimed dye because Patel explicitly teaches in [0064] the dye may be bromothymol blue.  Thus, because the teachings of Patel explicitly teach the same intended use of the claimed indicator, the same claimed solid support, and the same claimed dye, a person skilled in the art would reasonably conclude Patel’s dye and solid support would necessarily form the claimed chemical bond.  
Applicant argues:
“Second, a “property” of a composition does not include elements of the composition’s chemical structure, such as a chemical bond between the composition and another material.
This conclusion is clear in view of section 2112.01, which states that “if the composition is physically the same [(i.e., has the same chemical structure)], it must have the same properties”, such as hardness or abrasion resistance.
Therefore, this principle regarding structure and properties of a composition cannot be applied in the Examiner’s analysis, because the compositions recited by Claims 1 and 10 are not “physically the same” as those of Patel, because the Examiner explicitly acknowledges that Patel does not disclose “a chemical bond between the dye and the solid support” at page 5 of the Office Action.
Since this chemical bond is not present in Patel, the compositions of Patel are not “physically the same” as the compositions recited by Claims 1 and 10, and, as a result, the guidance of section 2112.01 of the M.P.E.P. is inapplicable.”
The Office respectfully disagrees.  As known to persons skilled in the chemical arts, the term “property” includes the ability to form bonds, such as covalent or hydrogen bonds, or the like (as evidenced in e.g., [0056] of US Pub. No. 2012/0083423).  Thus, because Patel teaches the same intended use of the claimed indicator, the same claimed solid support, and the same claimed dye, a person skilled in the art would reasonably conclude Patel’s dye and solid support would necessarily form the claimed chemical bond.  
Applicant argues:
“Third, the doctrine of inherency requires an undisclosed feature to be necessarily present in the cited art, but Patel does not disclose or suggest chemically bonding a substrate to an indicator. The indicators of Patel may be trapped in a matrix of polymerized monomers, but the indicators of Patel are not chemically bonded to the substrate, as evidenced by the Examiner’s statements regarding obviousness, and the following paragraphs of Patel.
Applicant cited paragraphs [0024-0025], [0029-0032], and [0043] of Patel to demonstrate that the claimed chemical bond is not an inherent feature of Patel, and that Patel would not have provided any reason or motivation to chemically bond its indicators to the substrates disclosed therein, especially in view of the fact that the indicators are applied to the substrates via solvent casting.
For at least these reasons, Patel does not teach or suggest the indicators recited by the Applicant’s claims. The Applicant’s claims, therefore, are not prima facie obvious over Patel, and the rejection should be withdrawn.”
The Office respectfully disagrees. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123(I) and (II).  Applicant cited specific paragraphs of Patel’s disclosure to show that Patel’s indicators are applied by a specific process, solvent casting.  However, Patel’s disclosure does not explicitly disclose the term “casting” or “solvent casting”.  Rather, a broader reading of Patel discloses various processes of forming the indicator, which include making the device by coating the indicating formulation on a substrate. See e.g., [0091] of Patel.  Patel also discloses in another embodiment a process of making the indicator in the same or similar way as applicant’s claimed invention.  Paragraph [0121] of applicant’s specification describes the following:
“Aqueous-based solutions were made up of all the candidate indicating dyes. Water-based solutions were considered as this is the preferred method for large scale manufacture when chemically coating/impregnating sample collection cards. The dyes were applied to several cellulose-based papers including chemically coated, chemically impregnated and non-coated papers. The solutions for the pH indicating dyes were adjusted depending upon the existing chemical coating so that when applied the correct pH levels were present thereby ensuring that the correct dye colour was maintained. The solution was placed in a petri dish and small pieces of each paper were dipped into the solution using a pair of forceps for a few seconds, ensuring an even coating. The dyed papers were then allowed to dry at ambient temperature overnight.”  
Applicant’s cited description is similar to at least one embodiment of Patel’s disclosure because applicant indicates a solution containing a dye is used.  This is similar to [0030] of Patel, which discloses dissolving or dispersing an indicator in a solvent to form a solution.  Applicant’s description then indicates the cellulose-based paper is dipped into the solution.  This is similar to [0025] and [0031] of Patel because  the dye solution was applied to a substrate, such as paper.  Applicant’s description further indicates each dyed paper was allowed to dry at ambient temperature overnight.  This is similar to [0032] of Patel because by allowing the paper to dry overnight, the solvent of the solution was allowed to evaporate. Thus, because Patel, like applicant’s claimed invention, discloses the same or similar process of making the indicator, a person skilled in the art would reasonably conclude Patel’s dye and solid support would necessarily form the claimed chemical bond.  
It should be also noted that the inventions of claims 1 and 10 are directed to an “indicator,” and thus, the process by which the indicator (or product) is made does not provide a patentable distinction for e.g., a device, or composition claim.  
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        


6/3/2022